PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/767,817
Filing Date: 12 Apr 2018
Appellant(s): KOJIMA CHEMICALS CO., LTD.



__________________
Kenneth H. Salen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1 is rejected under 35 U.S.C. 103 as obvious over Kaczur (USP 5,298,280), in view of Jung et al. (US 2009/0266580), in view of Hashiba et al. (US 2008/0078977)
Regarding claim 1
Kaczur teaches an electroless plating solution comprising a mixture of chloroplatinic acid (hydrogen hexachloroplatinate (IV)) and a reducing agent such as formic acid (claim 4), anticipating the claim[ed reducing agent].
In the alternative, it would have been obvious to have selected formic acid form the short list of reducing agents.
Although Kaczur does not teach the use of a water soluble platinum compound such as hydrogen hexahydroxyplatinate (IV), Kaczur does teaches the use of chloroplatinic acid (i.e. hydrogen hexacholorplatinate (IV)). However, Jung teaches that in electroless plating solutions as platinum compounds that hydrogen hexachloroplatinate (IV) and hydrogen hexahydroxyplatinate (IV) are functionally equivalent (claim 33).  As such it would have been prima facie obvious to add to the teachings of Kaczur by using hydrogen hexahydroxyplatinate (IV) as the platinum source with a reasonable expectation of success, as suggested by Jung.
Kaczur teaches the use of EDTA as a complexing agent (claim 10).
Although, Kaczur teaches the use of complexing agents, Kaczur does not teach the use of the claimed complexing agents. However, Hashiba which also teaches electroless plating, teaches that electroless plating solutions comprise a complexing agent and teaches that complexing agents such as lactic acid and gluconic acid are functionally equivalent with EDTA (paragraphs 0185-0186). Therefore, it would have been prima facie obvious at the time of the invention to add to the teachings of Kaczur by using lactic or gluconic acid in place of or in addition to EDTA as the complexing agent, with a reasonable expectation of success, as suggested by Hashiba.
Kaczur teaches a pH range from 0.01 to about 7 (column 8, lines 40-41), as the range of the reference and the claimed range overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.

(2) Response to Argument
Appellants argue that the references are not properly combined. This is not persuasive as the reasoning for the combination is provided in the rejection, and all three references are directed to electroless plating, though they are plating different substrates for different reasons. The secondary references teach that the complexing agent and metal salt claimed are functionally equivalent to the complexing agent and metal salt of the primary reference making the substitutions proposed obvious, and making the combination of references proper.
Appellants argue that the primary reference of Kaczur uses hydrazine as the reducing agent. While this may be true it is not persuasive as Kaczur also teaches the use of other reducing agents, including those claimed. With respect to the complexing agent and the platinum material used in the claim, the secondary references show that these are functional equivalents with the complexing agent and platinum material of the primary reference of Kaczur, making the substitutions obvious and the combination of references proper.
Appellants argue that it is not reasonable to for one skilled in the art to select Hashiba as a reference for replacing the EDTA of Kaczur. This is not persuasive as both references are directed to electroless plating solutions, and Hashiba shows that the claimed complexing agents are functionally equivalent to EDTA in electroless plating solutions.
Appellants argue that the purpose of the complexing agent in Hashiba is to provide sufficient dispersion of the polymer base particle contained in an aqueous slurry. This is not persuasive, as Hashiba also teaches that the complexing agent may be selected from known compounds having a complexing action on the metallic ion used (paragraph 0186). As such the complexing agent is not only used to cause an effect on the polymer particles, but is used to complex the metal ion, and in this respect the complexing agents have the same purpose in the cited references. Further, it is noted that Kaczur is not limited to only the use of EDTA as a complexing agent, but other complexing agents such as amines maybe used as well (see claim 10). Further still, it is noted that some of the claimed complexing agents such as glycine are also amines.
Appellants argue that even though Hashiba discloses that the complexing agent may be selected from compounds known to have a complexing action with the metal ion, is not a reasonable teaching that EDTA is functionally equivalent to lactic acid or gluconic acid. This is not persuasive as they are used for the same purpose, i.e. to complex the water soluble metal ion in an electroless plating solution. Finally, it is noted that a compound may serve more than one function, and in Hashiba the complexing agent serves two purposes, i.e. to disperse the polymer particles and to complex the metal/platinum ion.
Appellants argue that Hashiba uses different reducing agents. While this may be true, it is not persuasive as Hashiba was used to show what were known and functionally equivalent complexing agents for use in electroless plating solutions.
Appellants argue that a strong complexing agent such as EDTA requires a strong reducing agent such as hydrazine. This is not persuasive as the primary reference of Kaczur clearly teaches the use of reducing agents other than hydrazine, and Kazur is not limited to only using EDTA as the complexing agent.
	Appellants argue that it may be obvious to add some other complexing agents, but not to totally replace EDTA, and that their claim excludes EDTA. This is not persuasive as it would have been obvious to fully replace the EDTA with another complexing agent such as lactic or gluconic acid, as the prior art shows them as functional equivalents.
	Appellants argue that Jung is inappropriately combined with Kaczur as Kaczur is directed to a different process. This is not persuasive and even though the references are coating different substrates for different end uses/purposes, they both use electroless plating solutions, and as such are in the same field of endeavor, i.e. electroless plating. 
	Appellants argue that Jung does not support the replacing of EDTA with a milder complexing agent. This is not persuasive as Jung was used to show that the different water soluble platinum compounds were functionally equivalent, and not to show that replacing ETDA with a milder complexing agent was obvious.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
Conferees:
/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734                                                                                                                                                                                                        

/KAJ K OLSEN/
Supervisory Patent Examiner, Art Unit 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.